UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________________

UNITED STATES OF AMERICA                                             19-CR-227-JLS-MJR
                                                                     THIRD AMENDED
       -v-                                                           SCHEDULING ORDER

JOSEPH BONGIOVANNI and
MICHAEL MASECCHIA,

                  Defendants.
____________________________________________



       1.      All pretrial motions, both dispositive and non-dispositive, including all supporting
papers and memoranda of law in support thereof, shall be filed by 11/16/2020.         Any motion to
suppress statements or physical evidence must initially be accompanied by an appropriate
affidavit (or declaration) from an individual with personal knowledge, failing such the Court will
normally recommend that the motion be denied without an evidentiary hearing. See United States
v. Marshall, 2012 WL 5511645, *2 (W.D.N.Y.), adopted 2012 WL 5948782 (W.D.N.Y. 2012);
United States v. Longo, 70 F.Supp.2d 225, 248 (W.D.N.Y. 1999). All motions seeking severance
are to be separately filed with the Hon. John L. Sinatra, Jr.

       2.      All responses to pretrial motions, including all supporting papers and memoranda
of law in support thereof, filed in accordance with the preceding paragraph shall be filed by
12/16/2020.

       3.      Defendants’ reply including identification of the areas of dispute that remain
following the government’s response, shall be filed by 1/4/2021.

       4.      Oral argument on any pretrial motions shall be heard on 1/11/2021 at 11:30 a.m.
If necessary, an evidentiary hearing will be scheduled for a later date.

       5.      If no motions are filed on or before 11/16/2020, the government shall immediately
file a motion requesting a trial before Judge Sinatra.

       As of this date, no time will have elapsed from the Speedy Trial Act Calendar. For the
reasons stated on the record, I find that the government’s and the public’s interest in a speedy
trial is outweighed by the defendants’ interest in having effective assistance of counsel by allowing
sufficient time to review voluminous discovery and frame appropriate motions, as well as the
public’s interest in possible early resolution of the case through plea dispositions. Therefore, the
time period from 9/14/2020 until 11/16/2020 is excluded under 18 U.S.C. §§3161(h)(7)(A) and
3161(h)(7)(B)(iv).


       If pretrial motions are filed on or before 11/16/2020, the period of time from the filing of
said motions through 1/11/2021 will be excluded pursuant to 18 U.S.C. §3161(h)(1)(D).


       Defendants have consented to these time exclusions.


       Any requests for extension of the above dates must be in strict compliance with Local Rule
12(g), which requires written application prior to the due date, made to the undersigned. Such
application shall be made only after conferring with all other parties and shall include a suggested
rescheduled date, agreeable to all parties. As a general rule, no request for an extension will be
granted unless extraordinary circumstances are present.


       Failure by any party to raise defenses or objections, or to make requests which must be
made prior to trial or at the time set forth in this scheduling order or prior to any extension made
by the court shall constitute a waiver thereof.

       SO ORDERED.
DATED:         September 14, 2020
               Buffalo, New York

                                                  /s/ Michael J. Roemer
                                                  MICHAEL J. ROEMER
                                                  United States Magistrate Judge




                                                   -2-
